Citation Nr: 0033963	
Decision Date: 12/29/00    Archive Date: 01/08/01

DOCKET NO.  97-23 769	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for posttraumatic stress 
disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and Jose A. Juarbe, M.D.


ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel


INTRODUCTION

The veteran served on active duty from July 1965 to May 1967.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal of a October 1996 rating decision of the San Juan, the 
Commonwealth of Puerto Rico, Regional Office (RO) of the 
Department of Veterans Affairs (VA), which reopened a 
previously denied claim for service connection for PTSD, but, 
nevertheless denied service connection.


FINDINGS OF FACT

1. In a June 1995 decision, the Board denied entitlement to 
service connection for PTSD.  

2. Testimony of Dr. Jose A. Juarbe, at a hearing in May 2000 
is evidence that must be considered in order to fairly 
decide the merits of the claim.

3. During service, the veteran served in combat in Vietnam.  

4. The veteran has a diagnosis of PTSD resulting from combat 
experiences that he had while in service.  

5. The medical evidence is in equipoise as to whether the 
veteran suffers from PTSD or schizophrenic disorder.  



CONCLUSIONS OF LAW

1.  The additional evidence received subsequent to the June 
1995 decision of the Board is new and material and the claim 
is reopened.  38 U.S.C.A. §5108, 7104 (West 1991 & Supp. 
1997); 38 C.F.R. § 3.156 (a) (1999)

2.  PTSD was incurred in service.  38 U.S.C.A. §§ 1110, 
5107(a) (West 1991); 38 C.F.R. §§ 3.102, 3.303, 3.304 (f) 
(1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection for PTSD was previously denied by the 
Board in a June 1995 decision.  Under such circumstances, the 
decision of the Board is final, with the exception that a  
veteran may later reopen his claim if new and material 
evidence is submitted.  38 U.S.C.A. §§ 5108, 7104.  
Therefore, it must first be determined whether or not new and 
material evidence has been submitted such that the claim may 
now be reopened.  Manio v. Derwinski, 1 Vet. App. 140 (1991).  

New and material evidence means evidence not previously 
submitted to agency decision makers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a).  

For the purpose of determining whether evidence is new and 
material to reopen a claim, the credibility of the evidence 
is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 
(1992).  The Board finds that the testimony of Dr. Jose A. 
Juarbe, given on the veteran's behalf at a hearing conducted 
in May 2000 constitutes new and material evidence such that 
the claim may be reopened.

In order to establish service connection for a claimed 
disability, the facts, as shown by the evidence, must 
demonstrate that a particular disease or injury resulting in 
current disability was incurred during active service or, if 
preexisting active service, was aggravated therein.  
38 U.S.C.A. §§ 1110, 1131.  If a condition noted during 
service is not shown to be chronic, then generally, a showing 
of continuity of symptoms after service is required for 
service connection.  38 C.F.R. § 3.303(b).  

Service connection for post-traumatic stress disorder 
requires medical evidence diagnosing the condition in 
accordance with Sec. 4.125(a) of this chapter; a link, 
established by medical evidence, between current symptoms and 
an in-service stressor; and credible supporting evidence that 
the claimed in-service stressor occurred.  If the evidence 
establishes that the veteran engaged in combat with the enemy 
and the claimed stressor is related to that combat, in the 
absence of clear and convincing evidence to the contrary, and 
provided that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  
38 C.F.R. § 3.304 (f).

As a preliminary matter, it is noted that this claim on appeal 
is well grounded; that is, it is not inherently implausible.  
The claim is rendered well grounded by virtue of several 
medical opinions that include diagnoses of PTSD.  It is also 
found that the facts relevant to this issue have been properly 
developed and the statutory obligation of the VA to assist the 
veteran in the development of his claim has been satisfied. 
38 U.S.C.A. § 5107(a).  

Review of the record shows that the veteran served on active 
duty from July 1965 to May 1967, with one year's service in 
the Republic of Vietnam.  His decorations include the Combat 
Infantryman Badge, proof of his contention that he served in 
combat.  As the veteran is a combat veteran his lay testimony 
is to be considered credible insofar as the verification of a 
stressor is concerned.  38 C.F.R. § 3.304 (f); See also West 
v. Brown, 7 Vet. App. 70 (1994).  

The only issue in dispute is whether the veteran suffers from 
PTSD resulting from his combat experiences.  The opinions of 
Dr. Juarbe and the board of VA psychiatrists convened in June 
2000 as well as treatment records must be given due 
consideration in determining this issue.  Dr. Juarbe concluded 
that the veteran had PTSD as a result of the combat 
experiences to which he was exposed while serving in Vietnam.  
The board of VA psychiatrists concluded that the veteran's 
diagnosis was schizophrenic disorder, residual type, 
depressed; and PTSD features.  All are competent evidence as 
to the veteran's current psychiatric diagnosis as all reviewed 
the veteran's medical history as well as  provided a rationale 
for their opinions.  The record before the Board provides no 
basis for affording greater weight to one opinion over another 
opinion.  

Further, review of the record shows that the veteran has 
manifested a psychiatric disorder since September 1973, at 
which time a psychophysiologic gastrointestinal disorder was 
diagnosed.  His disorder was diagnosed as schizophrenia for 
many years; however, during a period of hospitalization at a 
VA facility in June 1993, a diagnosis of chronic PTSD was 
made.  A PTSD diagnosis is also shown on VA outpatient 
treatment records in August 1995 and February 1998.  He is 
currently in a PTSD program at a VA clinic.  

VA regulations provide that when after careful consideration 
of all procurable and assembled data, a reasonable doubt 
arises regarding service origin, such doubt will be resolved 
in favor of the veteran.  By reasonable doubt is meant one 
which exists because of an approximate balance of positive 
and negative evidence which does not satisfactorily prove or 
disprove the claim.  It is a substantial doubt and one within 
the range of probability as distinguished from pure 
speculation or remote possibility.  38 C.F.R. § 3.102 (1999).  
After careful review of these medical opinions and treatment 
records, the Board concludes that the medical evidence is in  
equipoise on the question of whether the veteran suffers from 
PTSD as a result of his combat experiences.  Consequently, 
the doctrine of reasonable doubt applies and the service 
connection for PTSD is granted.



ORDER

New and material evidence having been submitted, the claim 
for service connection for PTSD is reopened.  Service 
connection for PTSD is granted.  



		
	CONSTANCE B. TOBIAS
	Veterans Law Judge
	Board of Veterans' Appeals



 

